Citation Nr: 0201442	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  95-24 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating higher than 30 percent for a service-
connected psychiatric disorder for the period from February 
10, 1989 through February 1, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an April 1990 RO rating decision that 
granted service connection and a 10 percent rating for post-
traumatic stress disorder (PTSD), effective February 17, 
1989; the veteran appealed for a higher rating.  In an 
October 1993 decision, the RO granted a higher rating of 30 
percent for PTSD, effective February 17, 1989.  In October 
1997, the RO denied service connection for schizophrenia, and 
the veteran appealed that determination.  In a September 1998 
decision, the RO indicated that service connection and a 30 
percent rating for PTSD were effective February 10, 1989, and 
that a higher rating of 50 percent for PTSD was assigned 
effective February 2, 1998.  The Board remanded the case for 
additional development in March 1999.  In February 2000, the 
RO found that service connection for schizophrenia was 
warranted; the veteran's service-connected psychiatric 
condition was then described as PTSD with schizophrenia, and 
such condition was rated 100 percent effective February 2, 
1998 (a 30 percent rating for a service-connected psychiatric 
condition was continued for the period from February 10, 1989 
through February 1, 1998).

In view of this procedural history, the issue on appeal is 
entitlement to a rating higher than 30 percent for a service-
connected psychiatric disorder for the period from February 
10, 1989 through February 1, 1998.  (The RO also refers to 
this as entitlement to an earlier effective date for a 100 
percent rating for a service-connected psychiatric disorder.)






FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was received by the RO on July 3, 1989, years after 
service, and the RO made service connection for PTSD 
effective from February 10, 1989.  The veteran first filed a 
claim for service connection for schizophrenia on September 
22, 1997, and the RO subsequently granted that claim.  The 
service-connected psychiatric disorder currently is described 
as PTSD with schizophrenia.

2.  The RO has rated the service-connected psychiatric 
disorder 30 percent from February 10, 1989 through February 
1, 1998, and 100 percent since February 2, 1998.

3.  For the period from February 10, 1989 through September 
21, 1997, the only service-connected psychiatric disorder was 
PTSD, and such was manifested by no more than a definite 
degree of social and industrial impairment, and no more than 
some occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Most of the 
veteran's mental impairment during this time was due to non-
service-connected conditions including a personality 
disorder, substance abuse, and schizophrenia (service-
connection for schizophrenia was not in effect during this 
period).

4.  For the period from September 22, 1997 through February 
1, 1998, the service-connected psychiatric disorder included 
PTSD with schizophrenia, and such condition resulted in total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from February 10, 1989 through September 
21, 1997, the veteran's service-connected PTSD was no more 
than 30 percent disabling.  38 U.S.C.A. §§ 1155, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001), §  4.132, 
Diagnostic Code 9411 (1996), § 4.130, Diagnostic Codes 9411 
(2001).

2.  For the period from September 22, 1997 through February 
1, 1998, the veteran's service-connected PTSD with 
schizophrenia was 100 percent disabling.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001), § 4.132, Diagnostic Code 9411 (1996), § 4.130, 
Diagnostic Codes 9203, 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from December 1967 to 
December 1970, including a period of service in Vietnam.

Starting in January 1989, the veteran was seen at a Vet 
Center with complaints such as hypervigilance, inability to 
trust, nightmares, and drug dependency.  

In February 1989, the veteran was admitted to a VA Medical 
Center (VAMC) with suicidal feelings and fear that he would 
hit his wife.  He related he had been earlier evaluated for 
PTSD without subsequent follow-up.  He said his wife smoked 
cocaine and this influenced him to smoke it.  Diagnoses 
included adjustment disorder, continuous cocaine dependence, 
and PTSD.  He was scheduled to participate in an alcohol day 
treatment program.

The veteran's claim for service connection for PTSD was 
received by the RO on July 3, 1989.

In a January 1990 letter, a social worker with a Vet Center 
wrote that the veteran had been seen at various times since 
January 1989.  It was noted the veteran presented in a very 
manipulative fashion and that he had severe difficulties with 
following up and taking responsibility.  His clinical picture 
was complicated by a cross addiction to alcohol and cocaine, 
and his prognosis was guarded to a successful resolution of 
his emotional problems.

On a March 1990 VA psychiatric evaluation, the veteran 
complained of difficulties concentrating, sleep problems, 
frequent nightmares, flashbacks, angry feelings and rage 
reactions, exaggerated startle response, and isolative 
behavior.  The mental status examination revealed normal 
speech and behavior.  His thoughts were clear, and his affect 
was very matter-of-fact when discussing stressful 
experiences.  His mood was mildly depressed, with occasional 
suicidal and homicidal thoughts but no plan or intent.  He 
described having auditory hallucinations and paranoid 
thoughts.  He denied other specific anxiety.  The diagnoses 
were mild PTSD, alcohol and marijuana abuse in partial 
remission, a personality disorder not otherwise specified, 
and borderline antisocial features.  His current score on the 
Global Assessment of Functioning (GAF) scale was 50.  The VA 
examiner concluded that the veteran was moderately impaired 
in terms of social and occupational functioning but that the 
impairment was due more to his character disorder than to 
PTSD.  He was termed a good candidate for vocational 
rehabilitation of he could avoid substance abuse.  The 
examiner said that while PTSD symptoms existed, their 
severity was insufficient to account for the inability to 
maintain employment.  

He was treated in April 1990 with reports of anger, 
depression, and low energy, but not with any psychomotor 
retardation.  

In April 1990, the RO awarded service connection for PTSD and 
assigned a 10 percent rating, effective February 17, 1989 
(which was the date of admission to a hospital).  

The veteran has also sought VA vocational rehabilitation 
benefits.  In June 1990, a VA counseling psychologist opined 
that because of continuing Vietnam-related adjustment 
problems, substance and alcohol abuse problems, and multiple 
family problems, the veteran was seen as having a limitation 
caused by his service-connected disability and as having an 
employment handicap; the employment handicap, however, was 
described as not being a serious one.  A VA counseling 
psychologist noted in July 1990 the veteran's current 10 
percent rating for PTSD, but he indicated that while he had 
an employment handicap, it was not a serious employment 
handicap.  In an October 1990 VA counseling report, it was 
noted that the veteran had a history of manipulative 
behavior, did not tell the truth, and had a consistent and 
steady cocaine problem.  Efforts to get interviews with 
prospective employers had failed because those prospective 
employers considered the veteran to be an irresponsible and 
unreliable worker.  In November 1990, a VA counseling 
psychologist indicated that the veteran had been fired or had 
faced difficulty being hired because of a history of 
absenteeism, tardiness, suspicion of using drugs on the job, 
and manipulative behavior in seeking out financial aid 
through workmen's compensation.  

The veteran testified at an RO hearing in December 1990, 
asserting that a higher rating should be assigned for PTSD.  
He said he had been unable to maintain employment and that he 
had been having nightmares, anger, and anxiety.  He reported 
that his medications had done nothing for him.  

In February 1991, a VA counseling psychologist identified the 
veteran's manipulative behavior (agreeing to follow through 
on a set of conditions, then changing his plans, and 
attempting to manipulate others into thinking that they had 
made a mistake) as interfering with gaining employment.  

Of record is a February 1991 letter from a psychiatrist of a 
VAMC, stating that the veteran was unable to work for medical 
and psychiatric reasons.

The veteran was hospitalized at a VAMC from July to August 
1991 for psychiatric treatment.  He reported he had filed for 
divorce and blamed his problems on his wife's cocaine abuse.  
He reported his own drug abuse as well.  He reported auditory 
and visual hallucinations and increasing depressive symptoms.  
The discharge summary relates that while he had kept working, 
he had a great deal of difficulty maintaining a job for any 
length of time secondary to flashbacks and depression.  
Diagnoses were acute exacerbation of PTSD, alcohol abuse, 
cocaine abuse, and borderline personality disorder.  His 
score on the GAF scale was 60 currently and 70 over the past 
year.

From October to November 1991, the veteran was hospitalized 
at a VAMC for psychiatric treatment.  He complained of PTSD 
with symptoms of depressed mood, insomnia, decreased 
interests, and decreased libido for the past two to three 
weeks.  He also reported suicidal and homicidal thoughts and 
hallucinations.  During hospitalization, his symptoms 
improved with medication.  He was not considered suicidal, 
homicidal, or gravely disabled at discharge.  His GAF scale 
score at the time was 60.  The diagnoses were an acute 
exacerbation of PTSD, cocaine abuse, and borderline 
personality disorder.  He was discharged against medical 
advice when he failed to return from a pass to visit his 
wife.

In connection with his participation in VA vocational 
rehabilitation, a December 1991 VA counseling narrative 
report was prepared.  The VA counseling psychologist noted 
that the veteran had refused to cooperate in an employment 
systems plan and had been exhibiting manipulative behavior by 
agreeing to follow through on specific conditions, then 
suddenly changing his plan, and attempting to convince others 
that they had made a mistake.  The psychologist also termed 
this self-defeating behavior.  The psychologist indicated 
that he would refer the veteran to a two-week vocational 
rehabilitation program to assess his employability, but 
subsequently, after the veteran's failure to provide 
verification regarding treatment and counseling, the 
psychologist declined to make that referral.

The veteran was hospitalized from late December 1991 to early 
January 1992 for psychiatric treatment.  He reported suicidal 
ideation after having threatened to kill himself and his 
wife.  He reported feeling depressed, increased nightmares, 
increased flashbacks, and increased insomnia.  The diagnoses 
were PTSD, cocaine abuse, and personality disorder.  He did 
not return for commencement of a treatment program after 
having been given a pass.

In connection with an application for Social Security 
Administration (SSA) disability benefits, the veteran 
underwent a psychiatric disability evaluation in April 1992.  
On observation, there were no hallucinations at the time, and 
affect was appropriate with a full range.  No cognitive 
defects were noted.  The examining psychiatrist found no 
gross clinical evidence of organic brain impairment, but the 
veteran reportedly had auditory hallucinations, paranoid, 
suicidal, and homicidal ideation, and difficulty controlling 
his urges.  The veteran was severely disturbed although he 
did not appear to be so from the evaluation.

The veteran was hospitalized at a VAMC for psychiatric 
treatment in May 1992.  He reported increased auditory 
hallucinations telling him to kill himself and his wife, 
increased flashbacks, and increased insomnia.  On admission, 
there was no psychometric disturbance, his mood was 
moderately depressed, affect was reactive, and thought 
process was coherent and logical.  He did not appear to 
respond to internal stimuli, and he denied suicidal and 
homicidal ideation as well as auditory hallucinations after 
his admission.  He exhibited paranoid ideation.  On 
admission, his GAF scale score was 25, and on discharge, when 
he failed to return from a pass, it was 45.  His diagnoses 
were PTSD, cocaine abuse, cocaine delusional disorder, and 
borderline personality disorder.

On a VA psychiatric examination in May 1992, the veteran 
asserted that his benefits should be increased.  He recounted 
symptoms such as flashbacks, anxiety with a nervous twitch, 
sleep problems, nightmares, auditory hallucinations, anger, 
and rage.  On mental status examination, he was alert and 
oriented to time, place, and person.  He was cooperative, 
very pleasant, calm, and very comfortable.  His mood was 
euthymic.  There was no evidence of suicidality, 
homicidality, or impulsivity.  There was no expression of 
anxiety, anger, or hostility.  Although claiming to have 
auditory hallucinations, he did not exhibit any kind of 
thought disorder or paranoia during the interview.  His 
thought process was relevant with good comprehension.  His 
speech was normal, and his memory was intact.  His insight 
and judgment were clear.  The diagnoses were cocaine abuse, 
cannabis abuse in partial remission, PTSD, alcohol abuse by 
history, rule out malingering, and anti-social personality 
disorder.  His GAF scale score was 60 at the time of 
examination and 60 during the preceding year.  The examining 
VA psychiatrist also provided an assessment that the 
veteran's history suggested severe impairment in social, 
occupational, and medical functioning.  The veteran described 
all symptoms typical of PTSD, but he was unable to be 
specific as to examples of situations he experienced.  There 
appeared to be some disparity between his behavioral and 
affective presentation and the psychiatric symptoms he was 
claiming.  In addition, his poor treatment compliance 
history, substance abuse, and marital problems reflected more 
on his character disorder than PTSD etiology.  Physically and 
intellectually he was capable of handling a job if he could 
find one and if he had motivation and confidence to maintain 
it. 

In August 1992, the veteran was admitted to a VAMC for 
polysubstance abuse and homicidal and suicidal ideation.  He 
underwent detoxification.  He indicated that he had recently 
been employed with the post office.  After several days in 
the hospital he requested discharge.  Diagnoses were 
polysubstance abuse, and PTSD symptoms.

The veteran was admitted to a VAMC in November 1992 for 
detoxification.  The diagnosis was polysubstance abuse, 
mainly cocaine.  He also had a current diagnosis of PTSD and 
past medical history of schizophrenia.  The discharge summary 
outlines the veteran's history of alcohol and drug abuse.  At 
discharge he was noted to be detoxed and quite reorganized.

The veteran was hospitalized at a VAMC in March 1993.  He 
complained of increased nervousness, flashbacks, nightmares, 
isolation, homicidal and suicidal ideation, hallucinations, 
distressing dreams, flashbacks, avoidance of thoughts and 
activities, detachment, numbing, sleep disturbance, and lack 
of concentration.  Diagnoses included PTSD, psychotic 
disorder not otherwise specified, and history of cocaine and 
alcohol abuse.  His GAF score at the time of hospitalization 
was 45, and over the past year it had been 55.  It was noted 
that the veteran had a history of being hospitalized and of 
leaving early by either eloping or signing out against 
medical advice.  He requested discharge on the ground that he 
had been offered a job at the post office.  When he was 
discharged, he was considered improved and employable.

In April 1993, the veteran was admitted to a VAMC.  He 
reportedly had failed to take his medication and was having 
marital conflicts.  His diagnoses were PTSD, polysubstance 
abuse, and psychotic disorder not otherwise specified.  At 
the time of admission his GAF scale score was 35, and it had 
been 45 over the preceding year.  Following administration of 
medication, his symptoms decreased.  After indicating that he 
had been selected for a job with the post office, he was 
discharged with instructions to return if his symptoms 
worsened.

The veteran submitted an April 1993 letter from a VAMC 
counselor.  In the letter, the counselor indicated that the 
veteran was participating in a drug and alcohol program, that 
he was working on his recovery, and that his attitude was 
good.

The veteran was admitted to a VAMC in May 1993.  He had 
complaints of flashbacks, suicidal thoughts, and auditory 
hallucinations.  He had been off his medication for several 
weeks and had been having marital conflicts.  He had also 
been using drugs and alcohol.  He was treated, but he did not 
return from hospital privileges and was thus discharged.  
Diagnoses included PTSD, polysubstance abuse, and psychotic 
disorder not otherwise specified.  His GAF scale score had 
been 45 at the time and over the prior year.

In June 1993, the veteran was hospitalized at a private 
hospital for substance abuse and suicidal thoughts.  His 
thought content was significant for thoughts of killing his 
wife and for Vietnam flashbacks and nightmares.  He was 
positive for paranoid delusions, auditory hallucinations, and 
suicidal and homicidal ideation.  He left the hospital 
against medical advice, but when he left he had no suicidal 
or homicidal ideation, and he was less psychotic.  The 
diagnoses were PTSD by history, alcohol abuse, rule out 
dependence, cocaine abuse, rule out dependence, opioid abuse, 
rule out dependence, and rule out paranoid schizophrenia.  
His GAF scale score at that time and over the past year was 
50.

He was admitted to a private medical facility in July 1993 
with chest pains, but he was then transferred to the 
psychiatric unit.  The final diagnoses were PTSD/chest pain, 
cocaine and opioid abuse, and rule out chronic 
undifferentiated schizophrenia. 

A VA PTSD examination was provided in July 1993.  He 
complained that his predominant symptoms were fear and 
nightmares along with auditory and visual hallucinations.  On 
mental status examination, he was neatly dressed, hygiene was 
adequate, and affect was appropriate.  Behavior was somewhat 
childlike.  He was very cooperative, and eye contact was 
good.  Psychomotor activity was normal without peculiar 
mannerisms.  Speech was clear, and thoughts were goal-
directed.  However, he reported having poor concentration and 
auditory and visual hallucinations.  He was preoccupied and 
obsessed with being harmed, and he feared going outside his 
home.  He denied any serious mood disturbance, either 
euphoric or depressed, and he denied suicidal and homicidal 
ideation.  His fears appeared to be of paranoid delusional 
intensity.  He was oriented times three, and his memory was 
intact, but he was unable to perform simple tasks of 
concentration.  His judgment and insight were impaired.  The 
examiner concluded with some reservations that the veteran 
was competent to handle his affairs with ordinary prudence 
regarding small monthly awards.  The diagnoses were 
polysubstance abuse, mainly cocaine, psychotic disorder not 
otherwise specified, and PTSD.  The GAF scale score was 60.  
The examiner also indicated that the diagnostic criteria for 
PTSD were intertwined with both significant long-term 
impairment as well as more recent, severe polysubstance 
abuse.  The examiner said the two processes, PTSD and 
psychosis, were linked historically, and they were now 
complicated by self-medication with alcohol and substance 
abuse.

The veteran was treated at a VAMC in September 1993.  He 
complained of command auditory hallucinations.  On admission, 
there was no evidence of mood disturbance, but there were 
auditory hallucinations, and he was fearful and possibly 
paranoid.  He was logical in interactions and thought 
process, and his cognitive functions were grossly intact.  He 
had no true suicidal intent, and it was noted that he did not 
have a history of suicidal or homicidal behavior.  On 
medication, his symptoms resolved.  By discharge, his 
condition was deemed to have improved.  His GAF scale score 
was also described as having been 55 at that time and over 
the past year.  
 
He was hospitalized at a VAMC in October 1993 with complaints 
of suicidal ideation, command hallucinations, and intrusive 
thoughts of Vietnam.  Diagnoses included psychotic disorder 
not otherwise specified, PTSD, and polysubstance abuse.  It 
was reported that his GAF scale score was 50 upon discharge, 
and had been 40 over the past year.  

The RO issued a rating decision in October 1993, in which it 
awarded a 30 percent rating for PTSD, effective February 17, 
1989, the date of the original grant of service connection.  

After drinking and having taken significant amounts of 
cocaine and occasional heroin, the veteran was hospitalized 
at a VAMC in November 1993.  His primary diagnosis was 
alcohol, cocaine, and heroin abuse; other diagnoses included 
chronic paranoid schizophrenia and PTSD.  He tended to have 
chronic auditory hallucinations that were quite minimal when 
taking his medication.  He also had some PTSD symptoms.  His 
hospital course included detoxification.  At the time of 
discharge, he was improved, competent, and able to perform 
volunteer work at the hospital.

From late December 1993 to early January 1994, the veteran 
was admitted to a private medical facility for drug abuse 
treatment with complaints of depression and increased 
psychotic symptoms, especially command auditory 
hallucinations of a self-destructive nature.  He improved 
rapidly.  The discharge diagnoses were psychotic disorder not 
otherwise specified, cocaine abuse, and opiate abuse.  His 
GAF scale score at discharge was 45.

He was hospitalized at a VAMC from January to February 1994 
because of cocaine dependence.  It was noted that he had a 
six-year history of cocaine dependence and a long history of 
polysubstance abuse.  He also had diagnoses of chronic 
undifferentiated schizophrenia and PTSD with GAF scale scores 
of 45 at that time as well as during the past year.  On 
mental status examination he was not actively psychotic.  He 
was alert and hypervigilant, and his emotion was a bit 
blunted.  His memory function was intact.  He was not 
suicidal or homicidal.  His thought process was concrete, but 
his concentration was impaired.  His affect was flat.  During 
this hospitalization, he participated in the substance abuse 
treatment program, but he appeared disconnected from the 
group and was caught dozing at times.  He denied 
hallucinations, but he requested a reduction or 
discontinuation of his schizophrenia medication.  After he 
requested a four-hour pass to see his probation officer, he 
failed to return and he was discharged.  

Effective in March 1994, a state probate court appointed a 
conservator in the case of the veteran, who had been deemed 
incapable.

In April 1994, the veteran sought VA treatment for complaints 
of command hallucinations.  He denied suicidal or homicidal 
idea, paranoia, or other delusions.  He was not interested in 
maintaining sobriety from drugs, and he demanded to be 
discharged.  The diagnoses were polysubstance abuse, 
schizophrenia, and PTSD.

He was admitted to VAMC in June 1994, with chief complaints 
of Vietnam flashbacks and nightmares, hyperarousal, disturbed 
sleep, depression, auditory hallucinations, paranoid 
ideation, and drug abuse.  On mental status examination, he 
appeared defensive and guarded.  There was no flagrant 
psychotic thinking disorder, but paranoid traits were noted.  
He denied suicidal and homicidal ideation, and his mood was 
"OK."  Affects were ranging and well modulated, though 
prominent for anger, resentment, and suspiciousness 
particularly toward his wife.  Intellect was above normal, 
with good memory, good comprehension, and fairly intact 
reality testing.  His primary goal for admission was to 
remove his wife as his conservator; indeed, he stopped 
complaining of any psychiatric symptoms very quickly, and he 
reported feeling fine, with no hallucinations or PTSD 
symptoms.  Diagnoses were PTSD, rule out organic psychosis, 
polysubstance abuse, and sociopathic traits.  His GAF scale 
score was 55 at that time and over the past year.

The veteran was briefly hospitalized at a VAMC in July 1994.  
He claimed he had flashbacks, depression, and auditory 
hallucinations.  However, there was no evidence of 
depression, suicidality, or psychosis, and he agreed that one 
of his main reasons for seeking hospitalization was his fear 
of drug dealers that were after him.  He was discharged with 
diagnoses of cocaine and marijuana abuse, alcohol abuse, a 
history of PTSD and schizophrenia, and antisocial 
personality.  

According to an October 1994 SSA disability worksheet, the 
veteran was noted as having slight restrictions of daily 
living but marked difficulties in maintaining social 
functioning.  He had frequent deficiencies in concentration, 
persistence, or pace, and three episodes of deterioration or 
decompensation in work or a work-like setting.  He was also 
deemed to be legally incompetent.

In December 1994, the veteran was treated at a private 
facility.  Diagnoses included paranoid schizophrenia and 
PTSD.  It was reported his GAF score was 55 at the time and 
over the past year.

Also in December 1994, the veteran sought admission to a 
VAMC.  He had complaints of increasing auditory 
hallucinations, increasing flashbacks, decreased sleep, 
increasing mood lability, and depression.  His diagnoses at 
that time were PTSD, polysubstance abuse, and passive 
aggressive traits.  The GAF score was reported to be 50 
currently and over the past year.  On mental status 
examination, he was mildly depressed, without evidence of 
suicidal or homicidal ideation, no signs or symptoms of 
psychosis.  Upon discharge, he was back to clinical baseline, 
largely symptom free.   

In January 1995, the veteran was admitted to a VAMC.  He had 
complaints of Vietnam combat flashbacks, auditory 
hallucinations, increased anxiety, and suicidal ideation.  
His social disposition on the unit during hospitalization was 
one of friendliness and cooperativeness.  He sought discharge 
against medical advice.  His diagnoses at discharge included 
PTSD, chronic paranoid schizophrenia, polysubstance abuse, 
and passive aggressive traits.

Also in January 1995 (as noted in a March 1995 VA examination 
report), the veteran was restored to competency by a state 
court and a conservator was no longer required.

The veteran was admitted to a VAMC in February 1995 after 
having been admitted elsewhere with cocaine and opiate 
intoxication.  He also reported auditory and visual 
hallucinations and suicidal ideas without any real intent or 
attempt.  On mental status examination, he was alert and 
oriented, and his affect was animated.  There was no evidence 
of depressed mood, suicidal ideas or plans, delusions, or 
hallucinations.  Memory and cognitive functions were intact, 
insight was poor, and judgment was fair.  During the hospital 
course, he appeared to be at baseline, free of psychotic 
symptoms and depression.  It was noted as follows:  
"Whenever he needs a place to live, following a fight with 
his wife, he seeks hospitalization by faking his symptoms of 
auditory hallucinations, depression and suicidality because 
he knows how to seek admission."  At discharge, diagnoses 
were polysubstance drug abuse, paranoid schizophrenia, and 
antisocial personality disorder.  His GAF score was 50 at 
that time.

The veteran underwent a VA PTSD examination in March 1995.  
He reported having worked in various positions until 1990 
when he was a heavy equipment operator.  He was employed 
temporarily by the post office in 1991 and 1992, and he tried 
to work again in 1994 as a heavy equipment operator, but he 
was able to do so only for a few days.  Since then, he had 
not worked.  It was noted he had been restored to competency 
status in January 1995.  On mental status examination, he was 
appropriately dressed, and his speech was clear with logic 
and coherent train of thought.  Mood was moderately 
depressed.  He reported auditory and visual hallucinations 
and that he felt jumpy all the time.  He related he had 
nightmares and extreme survivor guilt.  His memory was 
impaired.  He could not stand to be in crowds, and he spent 
most of the time alone.  Social adjustment was poor.  
Although vocational adjustment had been good in the past, now 
it was poor.  He was unemployed and unemployable.  The 
diagnosis was PTSD, schizophrenia, and substance abuse.  

After seeking emergency treatment for chest pain in April 
1995, the veteran was admitted to a VAMC for psychiatric 
treatment.  He reported hallucinations and paranoid ideation.  
He was positive for cocaine abuse.  His past psychiatric 
history now included 13 admissions since 1991.  The symptoms 
were multiple and diagnostically inconsistent, and he 
significantly underreported drug abuse.  As a result of his 
self-reporting, the diagnostic picture was unclear with 
several rule outs, including schizophrenia and PTSD.  The VA 
physician indicated that it seemed that the veteran had a 
covert agenda which he was reluctant to reveal and which 
further complicated the diagnostic picture.  Indeed, it was 
noted that his self-reported complaints seemed contradicted 
by his behavior in the hospital.  For instance, while he 
reported being phobic or paranoid in terms of social 
interactions, his social engagement with other patients 
contradicted this complaint.  His self-reported anxiety also 
seemed contradicted by his level of social interaction and 
pleasant mood.  When the veteran left the hospital without 
being discharged properly, it was noted that this was 
consistent with the larger clinical picture of a manipulative 
and somewhat deceptive presentation.  It did seem clinically 
that drug abuse, drug dealing, or financial gain may have 
been a part of the veteran's seeking hospital admission as 
well as his abrupt departures from the hospital.  The 
condition on discharge was one of a clinical baseline with no 
evidence of psychosis or significant mood disorder and with 
only mild stress and dysphoric reactions.  The primary and 
attending clinicians did not consider the veteran to be 
dangerous or gravely disabled.  Final diagnoses included 
cocaine abuse, dysthymia, and antisocial personality 
disorder.  The GAF score over the past year was reported to 
be 60.

In May 1995, the veteran was admitted to a VAMC with 
complaints of increasing symptoms in the past two weeks.  His 
long history of psychosis and multiple hospitalizations was 
noted, and the discharge summary also indicates that he had 
not experienced sustained remission, despite multiple 
medication changes.  He was alert and oriented, but also 
apprehensive.  He had auditory hallucinations but no 
delusions.  His mood was angry, and he described impulses to 
hurt others.  He had not used cocaine recently, although he 
had used marijuana.  His affect was flat and constricted.  
Although he was treated, he reinstituted his pattern of 
behavior that had characterized the majority of his previous 
admissions, by becoming isolative, by complaining about side 
effects, by refusing to take narcoleptic medications, and by 
leaving against medical advice.  Diagnoses were chronic 
paranoid schizophrenia and polysubstance abuse.  His GAF 
scale score over the past year was judged to have been 20.

The veteran was then admitted to a VA hospital in May 1995 
with complaints of command auditory and visual hallucinations 
as well as suicidal and homicidal ideation.  The director of 
the VA hospital's dual diagnosis program as well as a staff 
psychologist commented in the discharge summary that this 
hospitalization was one of multiple hospitalizations, 
averaging about three per year for the past several years 
involving similar clinical patterns with multiple and 
diagnostically inconsistent complaints that seemed to quickly 
remit upon admission.  It was noted that the veteran's 
complaints were not supported by clinical observations of the 
veteran by hospital staff, and consequently, the veteran's 
veracity regarding these self-reported complaints was being 
doubted.  Listed discharge diagnoses included dysthymia, 
polysubstance abuse, and borderline antisocial and self-
defeating personality disorders.  His GAF score was reported 
as 50 over the past year.  On discharge, he had returned to a 
clinical baseline with no psychotic signs or symptoms, with a 
mild depressive mood with no suicidal ideation, and with 
prominent characterological features involving borderline 
antisocial traits.  

The veteran was then admitted to a private facility in May 
1995 with reports of various sensory hallucinations and 
combat flashbacks.  He was diagnosed with chronic 
schizophrenia and polysubstance dependence, rule out PTSD.  
It was noted that he had recently used cocaine again.  His 
GAF scale score was 25 on admission and 35 over the preceding 
year.  Later during this timeframe, the GAF scale score was 
again 25, and it was described as having been 50 at the most 
over the past year.  On a psychiatric evaluation prepared 
during the course of that treatment, the prognosis for the 
veteran was described as not being very good, particularly 
where there is evidence of social withdrawal or isolation.  
It was noted that the veteran could be fairly productive in a 
fairly secure but isolated environment; however, it would be 
difficult to provide such an environment.  

He was subsequently hospitalized at another private facility 
in July 1995 with a recent stressor involving separation from 
his wife.  He also complained of PTSD symptoms, such as 
nightmares, increased flashbacks, and intrusive thoughts.  

In April 1996, the veteran was admitted to a VAMC.  He 
reported that two weeks earlier, he had started having 
insomnia, appetite loss, and then auditory hallucinations 
followed by visual hallucinations.  This episode was 
described as cocaine-induced psychotic disorder and cocaine 
intoxication, and he had an additional diagnosis of PTSD; his 
GAF scale score was 55.  His psychotic features were 
considered as having been in the context of cocaine 
consumption.

In October 1996, the veteran was admitted to a private 
facility with complaints of increased auditory and visual 
hallucinations telling him to kill himself, as well as with 
increased paranoid ideation, disturbed sleep, appetite 
problems, energy problems, concentration problems, and 
increased sense of hopelessness and worthlessness.  He 
reported having abused cocaine for the last few days prior to 
admission.  On psychiatric evaluation, he was generally 
appropriate but with some restricted affect.  Concentration 
was erratic; speech was fluent, but occasionally tangential 
and circumstantial.  Sustained attention was erratic.  
Although somewhat irritated, he was generally cooperative.  
Frustration tolerance was limited.  He was fully oriented and 
had adequate short-term memory.  However, he had an extremely 
limited capacity to tolerate even minimal stress, and he 
appeared to be chronically estranged from others.  The 
psychiatrist concluded that the prognosis was not very good 
if there was evidence of social withdrawal or isolation, but 
that the veteran would respond well to the psychiatric 
service and would be able to return to his social environment 
in a relatively brief period of time.  The psychiatrist 
further concluded that the veteran would be most productive 
in a secure but somewhat isolated environment.  He was 
diagnosed with schizophrenia, cocaine and marijuana abuse, 
PTSD, and a personality disorder.  His GAF score was 35 at 
that time, and it reportedly had been 50 over the past year.

In March 1997, the veteran was admitted to a VAMC for 
detoxification.  On admission, he reported recent auditory 
hallucinations associated with his cocaine use.  Within two 
days of admission, the hallucinations resolved and he was 
euthymic, coherent, and goal-directed.  At discharge, he had 
diagnoses of PTSD, psychosis not otherwise specified, and 
cocaine and alcohol abuse.  His score on the GAF scale was 40 
on admission and 45 on discharge.

When presenting to the VA psychiatric emergency unit in June 
1997 with complaints of poor concentration, increased 
paranoid thoughts, and increased anxiety, he denied suicidal 
and homicidal ideation, and he was in good behavioral 
control.  The assessment was PTSD and polysubstance abuse in 
remission per his report, with exacerbation of baseline 
symptoms in the context of recent stressful events.  At a 
subsequent June 1997 appointment with the VA psychiatric 
unit, the veteran requested a letter in order to present for 
a state vocational rehabilitation in which he was trying to 
participate.

On September 22, 1997, the RO received a statement from the 
veteran's representative indicating that, in addition to 
requesting a higher rating for service-connected PTSD, the 
veteran wished to claim service connection for a psychosis.

Accompanying this claim was a September 22, 1997 statement by 
a VA psychiatrist, Dr. Laurence Schweitzer.  Dr. Schweitzer 
stated that the veteran developed a schizophrenic psychosis 
during the same time as his combat service in Vietnam.  The 
psychiatrist opined that "his psychosis has rendered him 
incapable of functioning on a sustained basis," and he 
further noted that he had been hospitalized numerous time for 
exacerbations of his illness since separation from service.  
The psychiatrist also commented that the veteran's 
psychiatric symptoms had never cleared and had in fact 
worsened to date.  He stated that the veteran's schizophrenia 
developed while serving in Vietnam and may have been a causal 
part of his PTSD.  He concluded that the veteran's 
"significant difficulties in adjusting despite his superior 
intellectual abilities derive wholly or in the majority from 
his schizophrenia and PTSD."

In October 1997, the RO denied service connection for 
schizophrenia.

In mid-October 1997, the veteran went to a VA medical 
facility complaining of being unable to handle low levels of 
stress; he also stated that his schizophrenia was out of 
control.  It was noted that he was presenting for treatment 
because of increased stress due to marital problems.  The 
diagnoses were schizophrenia and PTSD.

On VA outpatient psychiatric evaluation in January 1998, the 
veteran reported increasing symptoms of depression and 
anxiety.  He had been isolating at home, pacing, avoiding the 
windows, feeling as if he were on patrol, and being vigilant 
against possible intruders.  Auditory hallucinations 
reinforced his paranoia, and he had daily Vietnam flashbacks 
and thoughts of Vietnam.  He wished that he could die.  His 
physicians deemed him appropriate for participation in a 
five-week psychiatric day program to be treated.

In February 1998, the veteran was admitted to a VA 
psychiatric day program.  He had complaints of continuous 
auditory hallucinations, anxiety, Vietnam flashbacks, sleep 
difficulties, and wishes to die.  At that time he carried a 
diagnosis of PTSD and paranoid schizophrenia.  His score on 
the GAF scale was 35 at that time and 40 in the past year; he 
also was graded slightly differently soon after admission, 
with a GAF scale score of 40 at that time and 45 over the 
past year.  Near the conclusion of the psychiatric day 
program, the veteran's attending psychiatrist indicated that 
the veteran was unable to be gainfully employed due to PTSD 
symptoms and his psychosis.  He had been free of illicit drug 
use since November 1997 when he experienced a brief relapse; 
prior to that, he had been drug-free for 11 months.  The 
psychiatrist concluded, "He works at making his life better 
and is motivated to make changes.  I will encourage the 
veteran to apply for additional PTSD related benefits as this 
appears justified on the basis of his continuing 
symptomatology."

A May 1998 VA examination led to diagnoses of PTSD, psychotic 
disorder not otherwise specified, and cocaine and alcohol 
abuse in partial remission.  A GAF score of 45 was assigned.

A September 1998 RO decision awarded the veteran a 50 percent 
rating for PTSD, effective February 2, 1998.  A 30 percent 
PTSD rating was assigned for an earlier period beginning on 
February 10, 1989. 

VA treatment since 1999 show that the veteran continues to be 
followed for psychiatric symptoms for which he takes 
medication.

In May and June 1999, on a VA PTSD examination, the veteran 
was found to have symptoms of re-experiencing (such as 
intrusive thoughts of Vietnam and various other sensations), 
hyperarousal, avoidance, general paranoia, and fear.  He was 
reported as having been unable to work since 1993-94 when he 
said that he last operated heavy machinery.  The assessment 
was extremely severe chronic Vietnam combat-related PTSD, and 
the examiner described him on that basis alone of being 
unable to interact socially in a normal way and of continuing 
to be unable to maintain employment.  The examiner also 
indicated that the veteran's diagnosis of schizophrenia was 
related to active service and that there was no valid way to 
disentangle his symptoms due to PTSD from those due to 
schizophrenia.  The prognosis for recovery of function was 
poor even with optimal treatment.  On the GAF scale, he was 
described as having a score of 25.

The RO obtained previously mentioned records considered by 
the SSA in awarding SSA disability benefits to the veteran.  
The SSA found the veteran to be disabled for SSA purposes due 
to schizophrenic, paranoid and other psychotic disorders, and 
it was noted that disability began in April 1990.

In a February 2000 rating decision, the RO established 
service connection for paranoid schizophrenia, and the 
veteran's service-connected mental condition was described as 
PTSD with schizophrenia.  The RO assigned a 30 percent rating 
for a service-connected psychiatric disorder from February 
10, 1989 through February 1, 1998, and a 100 percent rating 
from February 2, 1998.  

II.  Analysis

Through discussions in correspondence, rating decisions, the 
statement of the case, and supplemental statements of the 
case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim.  Pertinent medical and 
other records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied as to this 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

The veteran is seeking a rating higher than 30 percent for 
his service-connected psychiatric disorder for the period of 
February 10, 1989 (the date the RO found was the effective 
date of service connection) through February 1, 1998.  The RO 
has rated the condition 100 percent effective February 2, 
1998.

The veteran's claim arises from the original award of service 
connection.  Under such circumstances, separate percentage 
ratings can be assigned for separate periods of time based on 
the facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Before addressing the rating to be assigned for the service-
connected psychiatric condition, the Board will discuss what 
is and what is not service connected, and the effective date 
of service connection for what is service connected.  

The effective date for an award of service connection, where 
the claim is filed more than one year after service, will by 
the date of VA receipt of the claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 
38 C.F.R. § 3.400, (b)(2).  The file shows the veteran's 
original claim for service connection for PTSD was not 
received by the RO until July 3, 1989, many years after 
service.  The file shows no earlier formal or informal claim 
for the benefit.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 
3.155; Crawford v. Brown, 5 Vet.App. 33 (1993).  Thus, 
service connection for PTSD should have been effective no 
earlier than July 3, 1989.  Yet the RO made service 
connection for PTSD effective February 17, 1989, and then 
moved the date even earlier to February 10, 1989.  The RO 
apparently selected these dates from treatment records which 
preceded the claim for service connection.  But in an 
original claim for service connection, dates of treatment 
records preceding the claim do not permit an effective date 
for service connection which is prior to the date the claim 
is received by the RO.  See 38 C.F.R. § 3.157; Lalonde v. 
West, 12 Vet.App. 377 (1999).  So it appears the RO erred, in 
the veteran's favor, in assigning February 10, 1989 as the 
effective date for service connection for PTSD, instead of 
the correct later date of July 3, 1989.  For purposes of the 
present appellate decision, however, the Board will use the 
effective date for service connection for PTSD as assigned by 
the RO.

The veteran's service-connected psychiatric disorder has most 
recently been described as PTSD with schizophrenia.  However, 
schizophrenia may not be considered service connected prior 
to September 22, 1997, when the RO received the veteran's 
initial claim for service connection for this psychosis.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  
This is significant in that for the period of February 10, 
1989 through September 21, 1997, the veteran is only 
considered to be service connected for PTSD (and not 
schizophrenia), and the rating during such period may only be 
based on the severity of the PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the pendency of the appeal, the criteria for rating 
psychiatric disorders were revised, effective November 7, 
1996.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable to the period since they 
became effective.  VAOPGCPREC 3-2000; Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

The "old" criteria, in effect prior to November 7, 1996, 
provided that PTSD is to be rated 30 percent when it produces 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  [The term 
"definite" for a 30 percent rating means distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93.]  A 50 
percent is assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or a demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 30 percent rating is assigned for a 
mental disorder (including PTSD and schizophrenia) when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (paranoid schizophrenia) and 
Diagnostic Code 9411 (PTSD) (2001).

Medical evidence pertaining to the period of February 10, 
1989 through September 21, 1997, when the only service-
connected mental disorder was PTSD, generally shows only 
minimal impairment from PTSD.  During this time the veteran 
was repeatedly hospitalized, but this was primarily due to 
conditions which are 
non-service-connected, including primary cocaine and other 
substance abuse (see 38 C.F.R. § 3.301), a personality 
disorder (see 38 C.F.R. § 3.303(c)), and schizophrenia (which 
is not considered service connected during this period of 
time).  Non-service-connected conditions may not be 
considered in support of a higher rating for the service-
connected PTSD.  38 C.F.R. § 4.14.  Medical records during 
this period contain numerous comments by clinicians as to the 
predominant role of the veteran's character disorder, drug 
abuse (requiring repeated detoxifications), and 
schizophrenia; and the clinicians generally described few of 
the symptoms typical of PTSD.  The GAF scores during this 
time generally were not all that bad, and in any event 
encompassed impairment from non-service-connected mental 
conditions as well as the service-connected PTSD.  The 
veteran was eventually found to be disabled by the SSA, but 
such was due to his psychosis (schizophrenia) and not due to 
PTSD; again, schizophrenia was not service connected during 
this period of time.

The medical evidence for the period of February 10, 1989 
through September 21, 1997 (when only PTSD was service 
connected), indicates that the veteran's PTSD alone produced 
no more than definite social and industrial impairment, and 
no more than some occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms.  
As such, for this period of time the service-connected PTSD 
is no more than 30 percent disabling, under either the old or 
new rating criteria.  Within the time frame of February 10, 
1989 through September 21, 1997, there appears to be no 
distinct periods of time during which PTSD was more than 30 
percent disabling, as would warrant higher "staged ratings."  
See Fenderson, supra.

Effective September 22, 1997, the veteran's service-connected 
psychiatric disorder became PTSD with schizophrenia.  Medical 
records indicate the schizophrenia causes far more impairment 
than the PTSD, and in fact SSA disability benefits have been 
given on the basis of the psychosis (schizophrenia).  
Although, since September 22, 1997, the veteran has continued 
to have some impairment from a non-service-connected 
personality disorder and substance abuse, there is reasonable 
doubt (38 U.S.C.A. § 5107(b)) that his service-connected PTSD 
with schizophrenia has continuously resulted in total 
occupational and social impairment.  Thus for the period from 
September 22, 1997 through February 1, 1998, a 100 percent 
rating for PTSD with schizophrenia is warranted under the old 
or new rating criteria.









ORDER

A rating higher than 30 percent for service-connected PTSD, 
for the period of February 10, 1989 through September 21, 
1997, is denied.

A higher rating of 100 percent for service-connected PTSD 
with schizophrenia, for the period of September 22, 1997 
through February 1, 1998, is granted.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

